Order entered April 2, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00282-CV

       THE LAS COLONITAS CONDOMINIUM ASSOCIATION, INC., Appellant

                                              V.

                              FORTUNE EZEOHA, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-01439

                                          ORDER
       Before the Court is appellant’s March 31, 2014 unopposed motion requesting a thirty-day

extension of time to file a supplemental clerk’s record containing a judgment nunc pro tunc. We

GRANT the motion TO THE EXTENT that the supplemental clerk’s record shall be filed on or

before APRIL 16, 2014.

       The reporter’s record is past due. Accordingly, we ORDER Renee Carroll, Official

Court Reporter for the 116th Judicial District Court of Dallas County, Texas, to file ON OR

BEFORE APRIL 30, 2014, either: (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested or made

payment arrangements for the record. We notify appellant that if we receive verification of no
request or no payment, we will order the appeal submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Tonya Parker, Judge of the 116th Judicial District Court, Renee

Carroll, and all counsel of record.

                                                  /s/    ADA BROWN
                                                         JUSTICE